         Case 1:20-cv-08206-JPC Document 29 Filed 12/01/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
                                             :
THE BANK OF NEW YORK MELLON,                 :
solely in its capacity as trustee for 4.125% :
Notes due 2022 issued by Samarco Mineração   :
S.A.,                                        :
                                             :         Case No. 1:20-cv-8206 (JPC)
                          Plaintiff,         :
                                             :
                                             :            DECLARATION OF
              - against -
                                             :            TIMOTHY GRAULICH
 SAMARCO MINERAÇÃO S.A.,                     :
                                             :
                                             :
                          Defendant.         :
                                             :
----------------------------------- x

      Pursuant to 28 U.S.C. § 1746, Timothy Graulich declares as follows:

   1. I am an attorney admitted to practice before this Court and a partner at Davis Polk &

      Wardwell LLP (“Davis Polk”). I am counsel for an ad hoc group of noteholders (the

      “Noteholders”) of the defaulted notes (the “Notes”) at issue in this matter, as well as

      counsel for Plaintiff The Bank of New York Mellon as Trustee (“Plaintiff”). I submit this

      declaration on behalf of Plaintiff in support of its Memorandum of Law in Opposition to

      Defendant’s Motion to Dismiss or Stay.

   2. The Noteholders retained Davis Polk on March 5, 2019. Prior to this date, in early 2019,

      Samarco Mineração S.A. (“Defendant” or “Samarco”) had cut off all substantive contact

      with the Noteholders with respect to the Notes. For the duration of Davis Polk’s

      involvement in this process, Samarco has neither made a proposal for restructuring or

      settlement to the Noteholders nor engaged in related negotiations.

   3. Starting in the Spring of 2019, the Noteholders made attempts through their advisors to

      resume negotiations with Samarco Mineração S.A. (“Defendant” or “Samarco”).
      Case 1:20-cv-08206-JPC Document 29 Filed 12/01/20 Page 2 of 5




   Specifically, the Noteholders requested (1) the resumption of a due diligence process, and

   (2) non-disclosure agreements (“NDAs”) with the Noteholders’ legal advisors, as well as

   the customary extension of preexisting NDAs with the Noteholders’ financial advisors,

   that would permit access, on an “advisors only” basis, to Samarco’s financial and

   business information. Samarco did not entertain any of the requests for NDAs with the

   Noteholders’ legal advisors and has not permitted due diligence by the Noteholders or

   their advisors of a type that would be customary in my experience for parties preparing to

   engage in restructuring negotiations. During this time, Samarco additionally refused to

   engage with the Noteholders and their advisors on a non-confidential basis, including

   failing to provide a requested timeline for a negotiation process, or even acknowledgment

   of an interest in engaging with financial creditors.

4. On October 25, 2019, Samarco reached a major operational milestone by receiving its

   Corrective Operating License that would permit it to resume operations. Despite

   reaching this milestone, Samarco did not contact the Noteholders.

5. On November 14, 2019, nearly three weeks after Samarco received its Corrective

   Operating License, I sent Samarco a letter on behalf of the Noteholders in an attempt to

   restart negotiations (the “November 14, 2019 Letter”). A true and correct copy of the

   November 14, 2019 Letter is attached as Exhibit 1.

6. The November 14, 2019 Letter explained that “operating success is critical not only to

   repayment . . . , but also to assure economic benefit for the surrounding communities and

   those most affected by the 2015 disaster.” Id. at 1-2. The November 14, 2019 Letter

   stated unequivocally that the Noteholders were “ready and willing to resume negotiations

   toward a timely and consensual restructuring,” and specifically requested “a proposed



                                             2
      Case 1:20-cv-08206-JPC Document 29 Filed 12/01/20 Page 3 of 5




   timeline for the commencement of restructuring negotiations and any updates to your

   business plan” from Samarco. Id.

7. On December 3, 2019, Samarco replied to the November 14, 2019 Letter (the “December

   3, 2019 Letter”). A true and correct copy of the December 3, 2019 Letter is attached as

   Exhibit 2.

8. Rather than substantively engage or respond to the specific requests in the November 14,

   2019 Letter, the December 3, 2019 Letter claimed that “changes in the regulatory

   landscape” required “Samarco to re-evaluate and modify the Company’s prior operational

   restart plans.” Id. at 2. The December 3, 2019 Letter stated that Samarco expected “that

   process to conclude in the near future, at which point it is our intention to come back to

   you with next steps.” Id.

9. Despite its stated intention in December 2019 to revert with “next steps in the near

   future,” Samarco has still made no effort to propose restructuring or settlement terms or

   resume negotiations with Noteholders. While I understand Samarco has engaged in

   intermittent communications with financial advisors and a technical consultant retained

   by the Noteholders, Samarco has made no effort whatsoever to engage the Noteholders or

   enter into NDAs with their legal counsel.

10. On September 2, 2020, after nine months of voluntary forbearance while awaiting further

   engagement from Samarco, Plaintiff initiated the instant litigation.

11. In debt restructurings, it is not uncommon for negotiations to proceed in parallel with an

   active court process. Nevertheless, Samarco made no effort to re-engage with the

   Noteholders after this litigation was initiated.




                                              3
      Case 1:20-cv-08206-JPC Document 29 Filed 12/01/20 Page 4 of 5




12. On November 11, 2020, on behalf of the Noteholders and Plaintiff, I attempted to engage

   Samarco through its counsel, Cleary Gottlieb Steen & Hamilton LLP (“Cleary”), via

   another letter (the “November 11, 2020 Letter”). A true and correct copy of the

   November 11, 2020 Letter is attached as Exhibit 3.

13. The November 11, 2020 Letter reiterated the Noteholders’ willingness to negotiate,

   particularly in response to Samarco’s representations in its October 23, 2020 letter

   motion for conference filed with this Court. See Dkt. 16 at 1. The November 11, 2020

   Letter also requested the same next steps that the Noteholders had requested over a year

   and a half before—“a customary NDA and a customary reimbursement letter,” with a

   proposed goal of finalizing the agreements by Thanksgiving 2020. In the alternative, the

   November 11, 2020 Letter requested a timeline by which the Noteholders could expect to

   receive a proposal for a restructuring or workout.

14. On November 11, 2020, Samarco’s counsel acknowledged receipt of the November 11,

   2020 Letter, but did not otherwise respond to it. A true and correct copy of Samarco’s

   November 11, 2020 email is attached as Exhibit 4.

15. On November 18, 2020, Davis Polk sent a follow-up email to Samarco’s counsel asking

   when Davis Polk could expect a response, if any, from Samarco. A true and correct copy

   of the November 18, 2020 email is attached as Exhibit 5.

16. Later that day, Samarco’s counsel stated that a response was forthcoming. A true and

   correct copy of Samarco’s November 18, 2020 email is attached as Exhibit 6.

17. Samarco’s counsel did not send a substantive response until December 1, 2020, the same

   date that this filing was due. The December 1, 2020 response once again promised a




                                            4
          Case 1:20-cv-08206-JPC Document 29 Filed 12/01/20 Page 5 of 5




       restructuring proposal “[o]nce [Samarco’s] updated business plan is completed.” A true

       and correct copy of Samarco’s December 1, 2020 response is attached as Exhibit 7.

I declare under penalty of perjury that the foregoing is true and correct.



Dated: December 1, 2020
       New York, NY



                                                           /s/ Timothy Graulich
                                                             Timothy Graulich




                                                  5
